REPUBLIQUE DU CAMEROUN PAIX - TRAVAIÏL- PATRIE

28035

DECRET N° SAONE ou 14 gun to

“| portant attribution en concession provisoire à la Société

BiAï GENE » Sud Hévéa Cameroun, d'une dépendance du domaine

(TÈR BLANE ET REGAEMEM AE {national d'une superficie de 30 408ha 49a O6ca, sise au
ONCRMET | fieu-dit  «Corridor  Nkolafendek-Otong  Mbong »,

: | Arrondissement de Djoum, Département du Dja et Lobo,
a Région du Sud.-

SVICE D

LE PRESIDENT DE LA REPUBLIQUE,

Vu la Constitution ;

Vu le loi des finances n° 90/001 du 29 juin 1990 portant loi de finances de la
République du Cameroun pour l'exercice 1990/1991 ;

Vu l'ordonnance n°74/1 du 6 juillet 1974 fixant le régime foncier, modifiée et
complétée par l'ordonnance n°77/1 du 10 janvier 1977 :

Vu le décret n°76/166 du 27 avril 1976 fixant les modalités de gestion du
domaine national ;

Vu le dossier technique y afférent,

DECRETE:

ARTICLE 1°.- Est attribuée en concession provisoire pour un délai de trois (03)
ans à la Société Sud Hévéa Cameroun, représentée par Monsieur MVONDO
NKO'O Roger Pierre, une (01) dépendance du domaine national d'une superficie
de 30 408ha 48a O6ca sise au lieu-dit « Corridor Nkolafendek-Otong Mbong »,
Arrondissement de Djoum, Département du Dja et Lobo, Région du Sud, et
délimitée ainsi qu'il suit :

- Au Nord, par l'emprise du fleuve Dja :

— Au Nord-Est, par l'Unité Forestière d'Aménagement (UFA) 09-008 :

Au Sud-Est, par l'Unité Forestière d'Aménagement (UFA) 09-007 ;

- À l'Ouest, par le domaine national exploité par la Société Sud Hévéa
Cameroun.

ARTICLE 2- La concession du terrain concerné est destinée à la création d'une
exploitation agro-industrielle d'hévéa pour un coût minimum de quarante sept
milliards six cent soixante trois millions deux cent mille (47 663 200 000} francs
CFA.

Ë

(2) La Société Sud Hévéa Cameroun ne peut Changer la nature de
l'investissement prévu à l'alinéa 1 ci-dessus, sans accord préalable de l'Etat du
Cameroun,
ARTICLE 3.- Dès notification du présent décret, la Société Sud Hévéa Cameroun
devra verser une redevance foncière de trois cent quatre millions quatre vingt
quatre mille neuf cent six (304 084906) francs CFA à la Recette
Départementale des Domaines du Dja et Labo.

ARTICLE 4.- L'Etat du Cameroun se réserve le droit de résilier la présente
concession si, à l'expiration du délai de trois (03) ans prévu à l'article 1” ci-dessus,
le concessionnaire n'a pas effectivement réalisé les investissements prévus dans le
cahier de charges y relatif.

ARTICLE 5.- Au terme de la présente concession provisoire, le concessionnaire ne
peut prétendre qu'à la conclusion d'un bal emphytéotique avec l'Etat du
Cameroun, conformément aux dispositions de l'article 10 (3) du décret n° 76/1686
du 27 avril 1876 fixant les modalités de gestion du domaine national.

ARTICLE 6.- Le présent décret sera enregistré et publié au Journal Officiel en
français et en anglais.f-

Yaoundé, le 14 Jan 201

